Citation Nr: 1233261	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  00-04 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to increases in the "staged" ratings (of 50 percent prior to September 10, 2007, and 70 percent from September 10, 2007 to May 11, 2010) assigned for the Veteran's anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating assigned for the Veteran's service-connected anxiety disorder to 50 percent, effective January 24, 2003 (the date of a VA examination).  The Veteran appealed the rating assigned, but not the effective date.  In April 2009, the case was remanded for the completion of pending developmental action in the matter of the rating assigned for the Veteran's anxiety disorder.  A December 2010 rating decision increased the rating for that disability to 70 percent, effective September 10, 2007 (a date of VA treatment).  In March 2011, the case was remanded again for additional development.  A March 2012 rating decision increased the rating for the Veteran's anxiety disorder to 100 percent, effective May 12, 2010 (a date of VA treatment).  As the Veteran has not expressed satisfaction with the "stages" where his anxiety disorder was not rated 100 percent disabling, those "stages" of the appeal remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter of entitlement to service connection for a disability manifested by weight loss and diarrhea, including as due to an undiagnosed illness, was previously before the Board in March 2011, when the Board granted service connection for such disability.  In an April 2011 rating decision, the RO effectuated the Board's March 2011 decision, and assigned a 30 percent rating for such disability, effective August 27, 1997.  The Veteran did not disagree with this decision; however, in an August 2012 letter, he requested that his "GI records" be sent to VA before a decision was made in his claim.  Based on such statement it is unclear whether the Veteran is seeking an increased rating for his service-connected weight loss and diarrhea due to an undiagnosed illness.  As VA has a duty to liberally construe claims raised by a veteran (see Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004)), the Board is referring the matter of the rating assigned for the Veteran's service-connected weight loss and diarrhea due to an undiagnosed illness to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The March 2011 Board remand noted that in January 2003, the Veteran advised VA that he was receiving medical treatment for his anxiety disorder from the Bayshore Medical Center.  In conjunction with this notification, he submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  As the release was not used to obtain the treatment records identified therein, and because records of such treatment would be pertinent to the issue on appeal, the RO was instructed to (with assistance from the Veteran) secure copies of the complete clinical records from all sources identified, and particular the Bayshore Medical Center.  The remand advised the Veteran of 38 C.F.R. § 3.158(a).

April 2011 correspondence to the Veteran from the RO sought authorization from him for VA to secure his treatment records from Bayshore Medical Center.  The Veteran did not respond.  At that point, it was incumbent upon the RO to remind him of 38 C.F.R. § 3.158(a), again ask him to provide the appropriate release, and if he declined to provide the release, or a year lapsed with no response, the claim should have been readjudicated under 38 C.F.R. § 3.158(a).  If the records sought were secured, the RO was to then arrange for an examination of the Veteran.

Instead of following the process, without affording the Veteran the year he had to respond, the RO arranged for the Veteran to be examined in September 2010 (leaving the impression that his nonresponse to the April 2011 request for a release of Bayshore Medical Center's treatment records acceptable, notwithstanding 38 C.F.R. § 3.158(a)).  After an inadequate (because it was based on an incomplete record, i.e., the treatment records were not secured) examination, the RO readjudicated the matter and returned the case to the Board.  

It is well-established in case law (see Stegall v. West, 11 Vet. App. 268 (1998)) that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders; and the RO should be well-aware that the United States Court of Appeals for Veterans Claims (Court) has found that the Board errs when it fails to remand for corrective action when there has been noncompliance with remand instructions.

In this regard, the Board acknowledges that based upon the September 2011 VA examination report and other, additional treatment records (in the form of updated VA treatment records) that were associated with the record subsequent to the Board's March 2011 remand, the RO increased the rating assigned for the Veteran's service-connected anxiety disorder to 100 percent, effective May 12, 2010.  See March 2012 rating decision.  However, a question still remains as to whether the Veteran's anxiety disorder warrants higher ratings for any period prior to May 12, 2010 (and in particular, higher than 50 percent prior to September 7, 2010, and higher than 70 percent from that date).  Consequently, the Board is of the opinion that any treatment records that Bayshore Medical Center might have for the Veteran are still relevant to his claim.  

The Board observes that the RO did attempt once more in April 2012 to secure a release from the Veteran for these records; however, the releases he returned (in May 2012) were nonresponsive to their request for an authorization of the release of Bayshore Medical Center's treatment records.  According to 38 C.F.R. § 3.159(e)(2):

If VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  (Emphases added)
In this case, after the Veteran submitted nonresponsive releases to the April 2012 request, the RO proceeded directly to the re-adjudication of his claim without providing notice that because he had not returned a newly executed release of authorization, as requested, he would have to obtain the records and provide them to VA for them to be considered.  Notably, in the July 2012 supplemental statement of the case (SSOC), it was not explicitly explained to the Veteran that without his assistance, VA could not obtain the Veteran's treatment records from Bayshore Medical Center.  Instead, he was rather generically advised that the releases received from him in May 2012 "failed to note specific providers or locations where treatment [was] received," and was not given an explanation as to the implications of any such actions. 

The Board is reluctant to adjudicate a claim where it is patently clear from the record that it has not been developed in full, particularly in a case where the Veteran had previously provided a release for the sought after/outstanding private treatment records (as this suggests that he is not unwilling to provide the requested documents).  

For these reasons, the Board finds that it is unable to proceed in this matter at this time.  The Veteran should have another opportunity to submit his treatment records from the Bayshore Medical Center (or to submit an authorization for the release of such information).  If he does not respond, he should (in accordance with 38 C.F.R. § 3.159(c)(1) and 38 C.F.R. § 3.159(e)(2)), be advised of the consequences of not providing VA with a release for the records.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should send the Veteran another letter requesting that he provide VA with the releases necessary for VA to secure his private treatment records from Bayshore Medical Center.  He should be advised that he has one year from the date of VA's prior notice letter (i.e., April 23, 2012) to submit the requested information.

If the Veteran does not respond to the request for the releases, he should (in accordance with 38 C.F.R. § 3.159(e)(2)) be advised that VA is unable to obtain his private treatment records from Bayshore Medical Center, and that he should obtain the records and provide them to VA.  The appellant should also be reminded of the provisions of 38 C.F.R. § 3.158(a), and that ultimately it is his responsibility to ensure that private treatment records are received if the RO is unable to obtain them.  

2. 	If (and only if) the Veteran responds with the above-requested private treatment records (or release for such information), the RO should forward the Veteran's claims file to a psychiatrist/psychologist for an opinion as to the severity of the Veteran's service-connected anxiety disorder both prior to September 10, 2007, and from that date to May 11, 2010.  In particular, the examiner should identify and describe the nature, frequency, and severity of all anxiety disorder symptoms shown during both "stages" of the appeal.  The examiner should also opine as to the impact of the Veteran's anxiety disorder symptoms on his occupational and social functioning both prior to September 10, 2007, and from that date to May 11, 2010.  The examiner must be furnished a copy of the criteria for rating an anxiety disorder, and should comment regarding the presence or absence of each listed symptom in the criteria above 50 percent (for the period prior to September 10, 2007) and above 70 percent (for the period from September 10, 2007 to May 11, 2010).  All opinions must be supported by a rationale.

2. 	The RO should ensure that the above-requested development is completed in its entirety, and then re-adjudicate the matter of the ratings assigned for the Veteran's service-connected anxiety disorder.  If the claim remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

